Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-4, 6-8, 10-14, 16 and 19-24 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects without traverse Group I, claims 1-4, 6-8, 10-14, 16 and 19-24, drawn to a method for processing wafers for oligonucleotide synthesis; and the election of Species without traverse as follows: 
Species (A): the method of claim 1, further comprising adjusting support columns of the lid (claim 16); 
Species (B): wherein the first reagent is a functional group bounded to the first surface (claim 20); 
Species (C): wherein the gas is an inert gas (claim 11); and
Species (D): wherein the characteristic of the reaction is uniformity of the reaction (claim 14), in the reply filed on January 7, 2022 is acknowledged.  

Claims 6-8, 10-13, 19 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1-4, 14, 16, 20 and 21 are under consideration to which the following grounds of rejection are applicable.


Information Disclosure Statements
The information disclosure statements (IDS) submitted on April 19, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

The information disclosure statement (IDS) submitted on January 30, 2020 is not in compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each U.S. and foreign patent; each publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.
The following reference has not been considered by the examiner, as indicated on Form PTO 1449.
(a)	Foreign Patent Reference 001: KR-2010-0067313 of IDS filed on January 30, 2020 has not been considered because and English translation of the document has not been provided.

All other documents in said Information Disclosure Statement were considered as noted by the Examiner initials in the copy attached hereto.

Priority
The present application filed June 10, 2020 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US2018/034067, filed May 23, 2018, which claims the benefit of US Provisional Patent Application 62/509,840, filed May 27, 2017.

Claim Objection/Rejections
	Claim Interpretation: The term “moved vertically” in claim 1 is interpreted to mean that the supporting shaft is designed such that it can move vertically; and/or that the supporting shaft moves the vacuum chuck vertically after placing a first wafer on the vacuum chuck.
	The term “does not spin or rotate” in claim 1 is interpreted to mean that the supporting shaft does not spin or rotate when the first wafer is placed on top of it; and/or that the supporting shaft cannot spin or rotate.

Claim Objection
	Claim 2 is objected to because of the following informalities: Claim 2 recites an abbreviation such as “m” and “mm” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Markush Objection
Claim 21 is objected to because of the following informalities:  Claim 21 recites the term “wherein the functional group is hydroxyl group, amino group, carbonyl group, or carboxyl derivative group” in lines 1-2. Thus, claim 1 improperly states the intended Markush group, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the functional group is selected from the group consisting of hydroxyl group, amino group, carbonyl group, and carboxyl derivative group”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 14, 16, 20 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-4, 14, 16, 20 and 21 are indefinite because the claims appear to recite both a product and process in the same claim. The examiner cautions that according to the MPEP 2173.05(p)(II) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. PXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 35 U.S.C. 112, second paragraph). For example, claim 1 recites; “a method for processing wafers for oligonucleotide synthesis” in lines 1-2; “placing a first wafer for oligonucleotide synthesis on top of a vacuum chuck” in lines 3-4, “dispensing a first solution...by a nozzle residing in a lid” in lines 6-7; “reacting the first solution with a first reagent on a flat surface” in line 9; “wherein the first wafer for oligonucleotide synthesis does not spin in (b)-(d) during the oligonucleotide synthesis reaction” in lines 12-13; and “wherein the flow cell reactor allows solution/reagents to flow through a corresponding flow-cell reaction chamber” in lines 16-17. Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.
Claim 1 is indefinite for the recitation of the term “moved vertically” in line 3 because it is unclear whether the supporting shaft is “moved vertically” to place the first wafer on top of the vacuum chuck; or whether the supporting shaft is designed such that it can be “moved vertically” and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “a second position” in lines 3-4 because claim 1 does not recite “a first position”, such that it is unclear how many positions are available; whether any first position does not comprise a wafer on top of a vacuum chuck; and/or how the second position is different from any other position and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “does not spin or rotate” in line 5 because it is unclear whether the supporting shaft “does not spin or rotate” when the first wafer is placed on top of it; or whether the term “does not spin or rotate” indicates that the supporting shaft cannot spin or rotate and, thus, the metes and bounds of the claim cannot be determined.
Claims 1 and 14 are indefinite for the recitation of the term “better” such as recited in claim 1, line 15 because it is unclear as to what feature or process step makes the uniformity of the synthesis reaction “better” on the wafer, than a reaction carried out in a flow-cell reactor; and whether the term “better” refers to the uniformity of the products, the uniformity of the solution spreading, the uniformity of reagents, or 
Claim 2 is indefinite for the recitation of the term “separation gap” in line 1 because claim 1, from which claim 2 depends, does not recite a separation gap and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “reaction chamber” in line 2 because claims 1 and 2, from which claim 3 depends, does not recite a “reaction chamber” and, thus, the metes and bounds of the claim cannot be determined.
Claims 4 and 16 are indefinite for the recitation of the term “substantially” such as recited in claim 4, line 1 because the term “substantially” is relative term that renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of filling of the reaction chamber that qualifies as “substantially” filled, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 16 is indefinite for the recitation of the term “support columns” in line 2 because claim 1, from which claim 16 depends does not recite that the lid comprises “support columns” and, thus, the metes and bounds of the claim cannot be determined.
Claim 21 is indefinite for the recitation of the term “carboxyl derivative group” in line 2 because it is unclear what functional groups are encompassed by the term “carboxyl derivative group”; and whether the term refers to amide groups, esters, alkoxy esters, carboxylic acids, ethers, and/or phenyl groups; or whether the term includes additional groups and, thus, the metes and bounds of the claim cannot be determined.
Claim 20 is indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 3 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites (in part) “wherein a separation gap between the lid and first wafer for oligonucleotide synthesis ranges” in lines 1-2. Claim 2 depends from claim 1. Claim 1 does not recite that the lid comprises a “separation gap”. Thus, claim 21 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites (in part) “forming a covalent bond within a reaction chamber defined by the separation gap” in line 2. Claim 3 depends from claim 2, and claim 2 depends from claim 1. Claims 1 and 2 do not recite a “reaction chamber defined by the separation gap”. Thus, claim 3 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 recites (in part) “adjusting support columns of the lid” in line 2. Claim 16 depends from claim 1. Claim 1 does not recite that the lid comprises a “support columns”. Thus, claim 16 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


	Claims 1-4, 14, 16, 20 and 21 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. 
In the instant case, claim 1 is directed to “a method for processing wafers for oligonucleotide synthesis” in lines 1-2, where claim 1 recites, for example, “placing a first wafer for oligonucleotide synthesis on top of a vacuum chuck” in lines 3-4, “dispensing a first solution...by a nozzle residing in a lid” in lines 6-7; “reacting the first solution with a first reagent on a flat surface” in line 9; “wherein the first wafer for oligonucleotide synthesis does not spin in (b)-(d) during the oligonucleotide synthesis reaction” in lines 12-13; and “wherein the flow cell reactor allows solution/reagents to flow through a corresponding flow-cell reaction chamber” in lines 16-17. Dependent claim 3 recites, for example, “wherein the forming the first product in (d) is forming a covalent bond within a reaction chamber defined by the separation gap” in lines 1-2; while claim 16 recites “adjusting support columns of the lid, thereby making a bottom surface of the lid and the first surface of the wafer for oligonucleotide synthesis substantially parallel” in lines 2-3. Claims 2-4, 14, 16, 20 and 21 depend from instant claim 1.
	Thus, instant claims 1-4, 14, 16, 20 and 21 recite both a product and a process in the same claim and overlaps two statutory classes of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4, 14, 16, 20 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Blanchard (US Patent No. 6384210, May 7, 2002).
Regarding claims 1-4, 14, 16, 20 and 21, Blanchard teaches methods of biopolymer synthesis including oligonucleotide synthesis consisting of coupling a first nucleotide to a second nucleotide in a high surface tension solvent, such that the invention provides microdroplets of a solution comprising a solvent having a boiling point of 150oC or above, and a viscosity of 0.015 g/cm(sec) such as propylene carbonate, and an automated system for oligonucleotide synthesis, which comprises delivery of microdroplets by inkjet technology and computer control of the process (interpreted a oligonucleotide synthesis; interpreting inkjet printing as nozzles in a lid; spreading a first solution; dispensing a first solution onto a first surface; reacting the first solution with a reagent; and higher efficiency or better uniformity than a corresponding flow cell, claim 1) (Abstract). Blanchard teaches computer-controlled motion stages and vacuum chucks are used to move the substrate during deposition and to move the substrate between the print head and the flow cell, such that each time the substrate is picked up by a vacuum chuck and placed over the print head, the substrate is positionally calibrated by using a camera in conjunction with marks that are placed on the substrate the first time it is handled, such that translational misalignment is corrected by moving the vacuum chuck in two axes of linear motion (interpreting picking up a substrate as vertical movement of a wafer; and deposition; and does not spin, claim 1) (col 4, lines 19-28). Blanchard teaches that it has been found that microdroplets that comprise solvents that have surface tensions of 30 dynes/cm or above have a relatively low affinity for the face of a nozzle used to generate microdroplets and, accordingly, are more stable and uniformly sized; and that these microdroplets can be dispensed more efficiently than those that have a relatively high affinity for the face of the nozzle (interpreted as better uniformity solvents allow for the direct synthesis of chemical compound arrays onto a substrate such as a silicon wafer or a glass slide without the need for creating hydrophilic wells, wherein such direct synthesis is accomplished by accurately depositing a microdroplet of solution comprising a first chemical species at each loci of the array, such that inkjet print heads can be used for accurately dispensing microdroplets in either single or multiple dispenser format (interpreted as a wafer; nozzle residing in lid; dispensing; spreading; and reacting to form a product, claim 1) (col 10, lines 36-46). Blanchard teaches that the reagent drop sits on repeating –OH units of the silicon dioxide support, wherein the diameter of the reagent drop is approximately 100 microns; and that Figure 4 shows a complete cycle of oligonucleotide synthesis comprising: (a) delivering a reactant to each well, (b) washing away unreacted monomers, and (c) deprotecting the ends of the extended molecules (interpreted as a separating gap between the lid and first wafer to form a reaction chamber; spreading substantially fills the reaction chamber with a first solution; forming a product; uniformity of the synthesis is better than a corresponding flow cell; functional group; and hydroxyl groups, claims 2-4, 14, 20 and 21) (col 4, lines 50-52 and 58-61; and Figures 1b and 4). Blanchard teaches that the covalent bond formation joins the 5’ position of the first oligonucleotide with the 3’ position of the second oligonucleotide so as to form an oligonucleotide product of two or more nucleotide units (interpreted as a product comprising a covalent bond, claims 1 and 3) (col 12, lines 11-14). Blanchard teaches that a square backing plate 76 is fixed to stationary plate 70 with four cylindrical rods 77 (interpreting rods as adjustable support columns); and a square moving plate 72 that is parallel to, and located between, stationary plate 70 and backing plate 76 moves back and forth between these fixed plates guided by the rods, wherein each rod 77 fits through a hole located near a corner of the moving plate 72, such that when moving plate 72 moves toward stationary plate 70, a substrate is sandwiched between two plates (interpreted as forming a reaction chamber; and interpreting rods as adjustable support columns substantially parallel, claim 16) (col 31, lines 45-56). Blanchard teaches that the planar surface or moving plate 72 facing stationary plate 70 has embedded in it a rubber o-ring which protrudes above the surface of moving plate 72 and can press the substrate against raised circular ring 82, such that the substrate pressed against the raised circular ring 82 forms a sealed chamber that is bounded by the surface of the substrate by a vertical surface 80, and raised circular ring 81 (interpreted as forming a reaction chamber; a separation gap; and separating encompasses 2 microns to 2 mm, claims 2 and 3) (col 32, lines 7-9 and 14-17; and Figure 9).
Blanchard meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 1-4, 14, 16, 20 and 21 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639